Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/19/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-8) are pending. Claims 1-5 were elected without traverse in response dated 11/9/2021 and were examined in a Non-Final on 3/1/2022. Claims 6-8 were withdrawn from consideration. This office action is in response to applicant’s submission of 5/31/2022. Claims are amended. Claims 1-5 are being examined. Claims 6-8 remain withdrawn.

Response to Amendment and arguments
	Applicants amendment as noted does no longer recite acquisition part”, “selection part” and “calculation part” part. 
	Response for 35 USC § 101
	Applicant argues that accessing data from tables or recipe to select raw material is not an abstract idea since a human cannot easily determine logarithms of saturation vapor pressure and reciprocal of temperature of the work piece.
	This argument is not persuasive, firstly since the data could be in direct pressure and temperature. Secondly, using a calculator, a log table or a pencil and paper to augment mental capacity would not make it non-abstract. 
	Applicants argument regarding additional elements of controlling the temperature is also not persuasive since temperature control is a well-known and used activity. 
It is noted that the claim essentially requires reading a temperature from tables corresponding to a saturation vapor pressure and controlling a work piece to that temperature. There does not appear to be anything “significantly more”.
Applicant’s argument regarding raw material A and raw material B and reduction of difference of their vapor pressures is not understood. Its relevance to the scope of the claims is not understood.  
Response for 35 USC § 103
Applicant argues that that the cited references fail to disclose or suggest at least "select from the plural types of raw materials a raw material having a lowest saturation vapor pressure based on the logarithms of the saturation vapor pressures in the data of the saturation vapor pressure curves, at a predetermined temperature for the plural types of raw materials, calculate a temperature corresponding to a saturation vapor pressure of the selected raw material having the predetermined saturation vapor pressure value based on data of a saturation vapor pressure curve for the selected raw material," as recited in amended Claim 1.
In response it is noted that, Masayuki Iijima discloses an apparatus and method of depositing polymer film and disclose temperature control of substrate in view of the information provided by temperature versus saturated vapor pressure curves for different monomer raw materials available as standard curves. It is also disclosed by this and other references that deposition at low vapor pressure would require low temperature. A particular vapor pressure and corresponding temperature would be process variables. 
The claims are apparatus claims and disclose that one of ordinary skill in the arts, through the teaching of recited prior art could use proper temperature for substrate and other chamber parts for deposition to take place.
Regarding Fig 5 of Takahashi Applicant argues that  Takahashi merely discloses a relationship between temperatures and (HF gas) partial pressures, not saturation vapor pressures. Thus, Applicant respectfully submits that Takahashi does not disclose or suggest the deposition as asserted in the Office Action.
In response it is noted that Fig 5 discloses an area of deposition as the one where the actual vapor pressure is above a saturation vapor pressure. For example, at a temperature of platform temperature 40o C the deposition will not take place when the partial vapor pressure is below 40 (mTorr) and will take place when the pressure is above 40 (m Torr). 
Applicant argues that Cheong is silent as to how to select from a plural type of raw materials a raw material and how to calculate a temperature corresponding to a saturation vapor pressure of the selected raw material having the predetermined saturation vapor pressure value based on data of a saturation vapor pressure curve.
In response it is noted that Cheong is not used for this teaching of selection of raw material. Cheong supplements the teachings of Takahashi  and Masayuki Iijima regarding selection of proper temperatures in the chamber for depositing required material.

  CLAIM INTERPRETATION
The amendment does not include terms like “acquisition part”, “selection part” and “calculation part” part in claim 1 but include “control device”. The term recites a memory storing data of saturation vapor pressure related to indeterminate number and types of materials and “controlling device” which accesses that data to determine a temperature corresponding to a saturation vapor pressure of an arbitrary material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes a limitation: 
“ a controlling device operatively coupled with the memory to: access the data of the saturation vapor pressure curves for the plural types of raw materials and the predetermined saturation vapor pressure value from the memory, 
select from the plural types of raw materials a raw material having a lowest saturation vapor pressure based on the logarithms of the saturation vapor pressures in the data of the saturation vapor pressure curves, at a predetermined temperature for the plural types of raw materials”

Claim 1 is rendered indefinite since the plural types of raw materials includes indefinite number of materials, there being no criteria to limit them. This would pre-empt any number of materials available presently or in the future. 
Secondly the predetermined temperature (as certain temperature before) appears arbitrary. 
Still further it appears reasonable that one would go to select the material for process requirement (film to be deposited) and would choose operating parameters like temperature accordingly and not determine operating parameter first and choose the film material, the other way around. This also makes the claim unclear. 
Reading from an unlimited number of data pressure points corresponding to an unlimited number and types of raw materials would be an indefinite activity.
For the purpose of the examination the claims are understood best as discussed in the prior art rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The amended claims recite a control device which comprises a memory to store data of saturation vapor pressure related to indeterminate number and types of materials and “controlling device” which accesses that data to determine a temperature corresponding to a saturation vapor pressure of an arbitrary material. 
The controlling device reads temperature corresponding to a saturation vapor pressure curve of a chosen raw material. The work piece is then controlled to that temperature.
These limitations under its broadest reasonable interpretation covers reading of information from a standard table or a user defined recipe, compare to find a minimum value or to read a temperature corresponding to a particular vapor pressure from a standard curve.  Nothing in the claim appears to preclude the steps from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, even if supplemented by generic computer code, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into an application which could be called significantly more. In particular, control of the work piece to a temperature is a well understood, routine and conventional activity for deposition process since, deposition processes were well understood to be sensitive to temperature. 
For purpose of compact prosecution on the merits and in the event, applicant can demonstrate the claims are subject matter eligible as presented, Examiner is providing a rejection of the claims over prior art. This is not an indication that the claims are subject matter eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Masayuki Iijima (JP 09-278805) in view of Takahashi et al (US 2016-0247690) or alternatively in view of Cheong et al (US 20050227005).
It is noted that the prior art disclosed disclose the issues related to deposition as relate to saturation vapor pressure and corresponding temperature and the need to manage temperature so as to limit deposition to places required and eliminate from places not required.
Masayuki Iijima discloses an apparatus and method of depositing polymer film by vacuum deposition system including a chamber into which a workpiece is loaded (3); a plurality of raw material sources configured to respectively store plural types of raw materials used to form a film on the workpiece (41, 42); a plurality of supply pipes through which the plural types of raw materials is supplied into the chamber (pipes attached to sources 41 and 42), respectively; an exhaust pipe connected to the chamber (10). Heater is provided to control temperature of substrate (Para 33-34 and 39).
Masayuki Iijima discloses temperature versus saturated vapor pressure for different monomer raw materials in Fig 2 and 3 and para 23-24. Such curves for different raw materials were available as standard curves. 
Regarding the limitations of acquisition part and calculation part, the relationship of saturation vapor pressure and temperature was well understood, so that the deposition on a surface at a certain temperature would take place when the actual vapor pressure was higher than the saturation vapor pressure for that temperature.  This fact is demonstrated by (Fig 5 and para 0022) of Takahashi et al. It is noted that the deposition region lies above the vapor pressure temperature curve so that for any temperature the deposition would take place when actual vapor pressure was higher than saturation vapor pressure for that temperature.   
Similarly, Cheong et al teach that “typically, the getter species will not condense on surfaces that are at a temperature for which the saturation vapor pressure exceeds the actual vapor pressure” (Para 0036). 
As recited in the claim, the acquisition part reads saturation vapor pressure curve data corresponding to a raw material from a standard table of vapor pressure versus temperature for raw materials for deposition of a film. The acquisition part also reads a user assigned setpoint vapor pressure for the work piece. The control device also comprises a calculation part which uses the above information to determine a temperature corresponding to the setpoint vapor pressure for the particular raw material, for the workpiece.  
This claim requirement determines the temperature of the workpiece  for deposition at a setpoint vapor pressure. 
As discussed above in Takahashi et al or Cheong et al, it would have been obvious to obtain temperature of the work piece from setpoint value of vapor pressure from curves similar to the ones as shown in Masayuki Iijima so as to deposit on the work piece near that vapor pressure.
Regarding the selection part, it would have been obvious to have raw material with a low vapor pressure since for such materials, it would be possible to deposit at a low temperature.
Regarding claims 2 and 3 the temperature of the chamber and exhaust pipe and corresponding vapor pressure (Second vapor pressure P2) should be higher since that would inhibit deposition on the chamber and exhaust pipe at a vapor pressure (first vapor pressure P1) suitable for deposition of the work piece. Also, the temperature and corresponding vapor pressure (third vapor pressure P3) should be lower than P1 to deposit remaining vapors in the collection device.
Regarding claim 4 there are several pairs of curves where the saturation vapor pressure is at least 10 times higher. For example, comparing the curves of MDI and PMDA the pressure at 1000/T of 2.8 the vapor pressure of MDI is more than 10 times that of PMDA.
Regarding claim 5 all the limitations are disclosed by Masayuki Iijima.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Subramonium et al (US 20140057454) teach that it is desirable to deposit at low partial pressure/low temperature. Chen et al (US 2017/0114453) teach that deposition requires maximizing the partial pressure and minimizing the wafer temperature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716